Citation Nr: 0027101	
Decision Date: 10/12/00    Archive Date: 10/19/00

DOCKET NO.  99-09 136	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUES

1.  Entitlement to service connection for a kidney/bladder 
disorder.

2.  Entitlement to service connection for bilateral lower 
extremity edema.

3.  Determination of the proper initial rating for service-
connected hypothyroidism, currently evaluated as 10 percent 
disabling.

4.  Determination of the proper initial rating for service-
connected gastroesophageal reflux disorder, currently 
evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Richard A. Cohn, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1987 to 
December 1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from May 1997 and November 1998 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office in Fargo, North Dakota (RO) which denied service 
connection for a kidney/bladder disorder and for bilateral 
lower leg edema, and which granted service connection for 
hypothyroidism rated as 10 percent disabling and for 
gastroesophageal reflux disorder rated as noncompensably 
disabling.  During the course of the appeal the RO increased 
the rating for gastroesophageal reflux disorder to 10 percent 
effective back to the date of service connection.

The Board notes that in March 1998 the veteran claimed 
entitlement to service connection for a left knee disorder.  
Because the claims file does not show that this claim was 
adjudicated, the Board refers this matter back to the RO for 
appropriate action.


FINDINGS OF FACT

1.  There is no competent medical evidence that the veteran 
currently has a kidney/bladder disorder.

2.  There is competent medical evidence linking the veteran's 
bilateral lower extremity edema to his period of active 
service.

3.  The veteran's service-connected hypothyroidism is one of 
several factors that contributed to a mild to moderate mood 
disorder, it requires constant medication for control and it 
has been otherwise asymptomatic since the time of the 
veteran's service.

4.  The veteran's service-connected gastroesophageal reflux 
disorder has been and is manifested only by heartburn after 
eating and by regurgitation.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for a 
kidney/bladder disorder is not well grounded.  38 U.S.C.A. 
§5107(a) (West 1991).

2.  The veteran incurred bilateral lower extremity edema in 
service.  38 U.S.C.A. §§ 1110, 5107(a) (West 1991); 38 C.F.R. 
§§ 3.303 (1999).

3.  The initial 10 percent rating assigned for hypothyroidism 
was appropriate and criteria for assignment of an evaluation 
in excess of 10 percent have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1-4.14, 4.119, 
Diagnostic Code 7903 (1999).

4.  The initial 10 percent rating assigned for 
gastroesophageal reflux disorder was appropriate and criteria 
for assignment of an evaluation in excess of 10 percent have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.1-4.14, 4.115, Diagnostic Code 7346 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he currently has a kidney/bladder 
disorder and bilateral lower extremity edema which he 
incurred during active service, including during the Persian 
Gulf War.  The veteran also asserts that he is entitled to 
higher initial ratings for his service-connected 
hypothyroidism and gastroesophageal reflux disorder because 
they were and are manifested by more severe symptomatology 
than that contemplated by the current 10 percent ratings.  
The veteran avers that he was discharged from the Army 
because of his medical problems.

Service connection claims

A veteran is entitled to service connection for disability 
resulting from disease or injury incurred or aggravated in 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 
3.303 (1999).  Service connection also is warranted for a 
disorder diagnosed after separation provided evidence 
establishes in-service incurrence.  38 C.F.R. § 3.303(d) 
(1999).  A Persian Gulf War veteran also may be entitled to 
service connection for a chronic disability resulting from an 
undiagnosed illness which manifests within a specified time 
and to a specified degree.  38 U.S.C.A. § 1117 (West 1991 & 
Supp. 1998); 38 C.F.R. § 3.317 (1999).  Service connection is 
warranted only when evidence supports the claim or is in 
relative equipoise but not when a fair preponderance of the 
evidence is against the claim.  Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).

The threshold issue, however, is whether the claim is well 
grounded -- that is, plausible, capable of substantiation or 
meritorious on its own.  38 U.S.C.A. § 5107(a); Grivois v. 
Brown, 6 Vet. App. 136, 140 (1994); Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990).  A well-grounded claim need not be 
conclusive but there must be supporting evidence suggesting 
more than a purely speculative basis for granting entitlement 
to a requested benefit.  Dixon v. Derwinski, 3 Vet. App. 261, 
262-263 (1992).  Without a well grounded claim VA has neither 
the duty nor the authority to assist a veteran to develop 
pertinent facts, Epps v. Gober, 126 F.3d 1464, 1467-68 (1997) 
cert. denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998); 
Morton v. West, 12 Vet. App. 477, 486 (1999), and the appeal 
must fail for lack of Board jurisdiction, Boeck v. Brown, 6 
Vet. App. 14, 17 (1993).

A well-grounded claim for service connection generally 
requires evidence of a current disorder, in-service 
incurrence or aggravation of the disorder, and a causal nexus 
between the disorder and active service.  Epps v. Gober, 126 
F.3d at 1467-1468.  Medical evidence is required to establish 
a current disorder and to fulfill the nexus requirement.  Lay 
or medical evidence, as appropriate, may establish service 
incurrence or aggravation.  Id. at 1468.  A statutory 
presumption may establish the nexus element.  Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995).

A veteran also may establish a well-grounded claim for 
service connection under a chronicity analysis where 
evidence, regardless of its date, shows that a current 
chronic disorder manifested in service or during an 
applicable presumption period.  38 C.F.R. § 3.303(b) (1999).  
This evidence must be medical unless the nature of the 
claimed disorder is such that lay observation is sufficient.  
If a chronicity analysis is inapplicable a claim still may be 
well grounded provided that evidence shows a current disorder 
causally linked to service or an applicable presumption 
period by continuity of symptomatology.  Id.; Savage v. 
Gober, 10 Vet. App. 488, 495-98 (1997).

A Persian Gulf War veteran claiming entitlement to service 
connection for chronic disability resulting from undiagnosed 
illness must show an independently verifiable indication of a 
disability which has existed for at least six months, which 
became manifest either in Southwest Asia service during the 
Persian Gulf War or to at least a 10 percent degree of 
disability by December 21, 2001, and which cannot be 
attributable to a clinical diagnosis.  38 C.F.R. § 3.317; 
Neumann v. West, 14 Vet. App. 12, 22-23 (2000).  Disability 
rating criteria are provided in the VA's Schedule for Rating 
Disabilities (rating schedule).


A kidney/bladder disorder

A service connection claim cannot be well-grounded under any 
of the above analyses absent a showing of a current disorder.  
In this case, service medical records (SMRs) document in-
service hospitalization and treatment for a febrile urinary 
tract infection.  However, reports of VA genitourinary 
examinations in August 1998 and July 1999 and postservice VA 
treatment records do not include evidence of symptomatology 
or a diagnosis for a current kidney/bladder disorder.  
Moreover, in a January 1999 written statement and at his May 
1999 RO hearing, the veteran acknowledged no postservice 
recurrence of a kidney/bladder disorder and no current 
voiding problems, and he identified no other current 
kidney/bladder discomfort.  Inasmuch as the record is devoid 
of the required competent medical evidence of a current 
kidney/bladder disorder, the veteran's claim for entitlement 
to service connection for a kidney/bladder disorder is 
implausible and must be denied as not well grounded.

Because the Board finds the service connection claim for a 
kidney/bladder disorder is not well-grounded, the VA has no 
further duty to assist the veteran in developing the record 
to support the claims.  See Epps v. Gober, 126 F.3d at 1469.  
The Board is unaware of additional information which would 
provide the VA with notice of evidence which would well 
ground the claims.  See generally, McKnight v. Gober, 
131 F.3d 1483 (Fed. Cir. 1997); Robinette v. Brown, 8 Vet. 
App. 69, 77-78 (1995).  The Board views the above discussion 
as sufficient to inform the veteran of the elements necessary 
to present well-grounded claims for the benefits sought and 
the reasons why the current claims are denied.  Id.

Bilateral lower extremity edema

There is no evidence of bilateral lower extremity edema at 
the time of the veteran's entry into service.  SMRs disclose 
the first evidence of bilateral lower extremity edema during 
service when the veteran sought treatment in April 1996.  
From April to June 1996 when the veteran was put on profile 
for lower extremity pain and swelling and August 1996, when 
he was put on permanent profile for edema, SMRs show that the 
etiology of the disorder remained elusive.  August 1996 SMRs 
note evidence of pretibial edema and diagnose edema 
associated with running but of unclear etiology not linked to 
the veteran's diagnosed hypothyroid disorder which was stable 
at the time.  This record also notes that the lower leg 
disorder did not appear related to poor venous return or low 
blood pressure because the symptoms did not occur at times 
other than when the veteran was running.  Both the veteran 
and the physician who examined him at the time of his 
separation from service noted bilateral lower extremity pain 
and swelling.

The claims file includes substantial postservice evidence of 
the veteran's lower leg disorder.  A report of a VA general 
medical examination in April 1997, four months after the 
veteran left the Army, notes enlarged veins in both of the 
veteran's lower extremities.  June 1998 notes of the 
veteran's VA Persian Gulf examination include a reference to 
pitting edema of both ankles.  August 1998 VA examination 
notes include the veteran's report of continued shin pain 
upon running or walking down steps.  There was no finding of 
tibial edema but the notes include a description of multiple 
small, round, flat, tan-colored, hyperpigmented lesions on 
the anterior portions of both distal lower extremities (which 
might have been related to the veteran's hypothyroidism).  In 
May 1999 the veteran sought VA treatment for increasing lower 
leg swelling and pain.  He stated that he had had the 
disorder for years and that it became worse as the day 
progressed.  The diagnosis was peripheral edema.  The VA 
physician who examined the veteran in July 1999 also 
diagnosed peripheral edema which the physician attributed the 
veteran's obesity and poor diet.  The veteran's May 1999 
hearing testimony is consistent with the medical evidence to 
the extent that he claimed to have experienced continuous 
swelling and pain in both his lower legs since service and 
that his hypothyroid medication failed to resolve the 
disorder.

The Board finds that the evidence reviewed above demonstrates 
a compellingly clear case of continuity of symptomatology of 
a bilateral lower leg disorder from service to the present.  
The Board, therefore, is constrained to conclude that the 
evidence clearly establishes that the veteran incurred this 
disorder in service.  38 C.F.R. § 3.303(d); Savage v. Gober, 
10 Vet. App. at 495-98.

Disability evaluation claims

The Board finds initially that the veteran's ratings claims 
for hypothyroidism and for gastroesophageal reflux disorder 
are well grounded, see 38 U.S.C.A. § 5107(a) (West 1991), 
because a challenge to a disability rating assigned to a 
service-connected disability is sufficient to establish a 
well-grounded claim for a higher rating.  See Fenderson v. 
West, 12 Vet. App. 119, 125-26 (1999); Caffrey v. Brown, 6 
Vet. App. 337, 381 (1994); Proscelle v. Derwinski, 2 Vet. 
App. 629, 632 (1992).  The Board also is satisfied that the 
record includes all evidence necessary for the equitable 
disposition of this appeal and that the veteran requires no 
further assistance.

VA rates each service-connected disability under the rating 
schedule by applying Diagnostic Code (DC) criteria to 
evidence of a veteran's symptomatology.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4 (1999).  Evaluation contemplates matching a 
veteran's demonstrated symptomatology to criteria under the 
appropriate DC then assigning the most closely corresponding 
rating.  38 C.F.R. § 4.7.  The rating is intended to reflect 
the extent to which a disability diminishes a veteran's 
ability to function under conditions of ordinary daily life 
and, as far as practicable, to indicate the extent to which 
the current disability impairs earning capacity.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 4.1, 4.10.  In a claim of disagreement 
with a disability rating assigned contemporaneously to a 
grant of entitlement to service connection such as those 
presented by the instant appeal, the facts of a particular 
case may require assignment of separate disability ratings 
for separate time periods.  Fenderson v. West, 12 Vet. App. 
at 126.

Hypothyroidism

The veteran was service connected for hypothyroidism by a May 
1997 rating decision which also assigned a 10 percent 
disability rating pursuant to DC 7903.  Under 38 C.F.R. 
§ 4.199, DC 7903, pertaining to hypothyroidism, a 100 percent 
rating is warranted for symptoms including cold intolerance, 
muscular weakness, cardiovascular involvement, mental 
disturbance (dementia, slowing of thought, depression), 
bradycardia (less than 60 beats per minute), and sleepiness; 
a 60 percent rating is warranted for muscular weakness, 
mental disturbance and weight gain; a 30 percent rating is 
warranted for fatigability, constipation and mental 
sluggishness, and; a 10 percent rating is warranted for 
fatigability, or continuous medication required for control.

SMRs disclose that in September 1995 the veteran's memory 
loss, fatigue and diminished concentration were thought 
"most likely" to have been manifestations of his diagnosed 
hypothyroidism.  Other in-service symptomatology thought to 
be attributable to hypothyroidism were depression and joints 
pain.  However, at the time of his separation from service 
both the veteran and a physician who examined him noted that 
the veteran took a thyroid medication but identified no 
current symptomatology attributed to the thyroid condition.

Postservice medical evidence of the veteran's thyroid 
disorder also describes minimal symptomatology.  A report of 
an April 1997 VA examination notes that the veteran took 
medication for hypothyroidism but describes no manifestations 
of the disorder.  Notes for the veteran's June 1998 Persian 
Gulf examination also include a reference to the thyroid 
medication without describing current symptoms.  Reports of 
July, August and October 1998 VA mental examinations include 
diagnoses for a mild to moderate mood disorder secondary to 
hypothyroidism, sleep apnea, chronic leg pain, and the loss 
of his military career.  The Global Assessment of Functioning 
(GAF) scores were between 61 and 65.  However, the examining 
psychiatrists did not opine as to the extent the thyroid 
disorder alone was likely to have contributed to the mood 
disorder especially in light of the fact that it was not then 
symptomatic.  A report of a July 1999 thyroid examination 
notes findings including mild pitting edema of the lower 
extremities with hyperpigmentation, normal thyroid size, no 
tremors, and no tenderness of the thighs, buttocks, distal 
lower extremities or other muscular deformities.  No 
postservice medical records document treatment of the 
veteran's hypothyroidism and although postservice treatment 
records also note that the veteran was overweight, SMRs 
establish that the veteran had a weight problem throughout 
his military career and the claims file includes no evidence 
linking obesity with hypothyroidism.

The veteran testified at his May 1999 RO hearing that his 
chronic fatigue disappeared when he began taking thyroid 
medication.  He stated that although VA doctors told him that 
the medication also would resolve his lower leg pain and 
swelling apparently thought to have been manifestations of 
the thyroid disorder, the bilateral lower leg symptoms 
continued.  The veteran described no other current symptoms 
which he attributed to hypothyroidism.

In consideration of the foregoing, the Board finds that the 
medical evidence does not support a rating higher than 10 
percent for hypothyroidism at any time since the RO granted 
service connection.  To the contrary, the medical evidence 
shows that the veteran's thyroid disorder is essentially 
controlled by medication and that the symptoms have been in 
remission since his separation from the Army.  Under the only 
applicable DC, a 10 percent rating is warranted upon proof of 
fatigability or need for continuous medication.  The Board 
finds that the severity of the veteran's hypothyroidism was 
contemplated by this disability rating at the time the 
disorder was service connected and remains so currently.  The 
next higher 30 percent rating requires a showing of 
fatigability, constipation and mental sluggishness, none of 
which the veteran has shown since service.

Although medical evidence shows hypothyroidism listed among 
several factors contributing to the veteran's mild to 
moderate mood disorder (GAF scores of 61-65 are indicative of 
mild to moderate disability, see American Psychiatric 
Association:  Diagnostic and Statistical Manual for Mental 
Disorders (Fourth Ed. 1994), adopted by the VA at 38 C.F.R. 
§§ 4.125 and 4.126), the Board finds this evidence too 
indefinite to affect the rating determination here.  
Moreover, the veteran's mood disorder already is separately 
service connected and rated.  The Board further finds that 
the evidence fails to establish that the veteran's obesity or 
lower leg edema are manifestations of his thyroid condition.

Beyond the veteran's own claim, there is no competent medical 
evidence supporting a rating higher than 10 percent for a 
thyroid disorder.  However, because the appellant is a lay 
person with no medical training or expertise, his statements 
alone cannot constitute competent evidence of the current 
symptoms.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992) (holding that lay persons are not competent to offer 
medical opinions).  Accordingly, a compensable rating is not 
warranted under Diagnostic Code 7903.

Gastroesophageal reflux disorder

The veteran was service connected for gastroesophageal reflux 
disorder by a November 1998 rating decision which also 
assigned a noncompensable disability rating by analogy 
pursuant to DC 7346.  In February 2000 the RO increased the 
rating to 10 percent pursuant to the same DC.  Under 
38 C.F.R. § 4.199, DC 7346, a hiatal hernia is rated as 
follows:  a 60 percent rating is warranted when symptoms 
include pain, vomiting, material weight loss and hematemesis 
or melena with moderate anemia, or other symptom combinations 
productive of severe health impairment; a 30 percent rating 
is warranted when symptoms include persistently recurring 
epigastric distress with dysphagia, pyrosis, and 
regurgitation, accompanied by substernal arm or shoulder 
pain, productive of considerable health impairment, and; a 10 
percent rating is warranted for two or more symptoms for the 
30 percent evaluation of less severity.

SMRs confirm that the veteran was diagnosed in service with 
gastroesophageal reflux.  Several times during service he 
sought and received treatment for a digestion disorder.  For 
example, he was treated in February 1992 for indigestion 
including gas and diarrhea and in November 1995 he reported 
increased symptoms which were not resolved by antacids but he 
denied dysphagia, abdominal pain, nausea or melena.  At the 
time of his separation from service neither the veteran nor 
the physician who examined him noted current symptoms 
associated with gastroesophageal reflux although the veteran 
reported a history of frequent indigestion.

Postservice evidence of gastroesophageal reflux disorder also 
describes minimal symptomatology.  A report of an April 1997 
VA general medical examination notes no symptoms and includes 
no diagnosis of this disorder.  A report of an August 1998 VA 
esophagus and hiatal hernia examination notes the veteran's 
complaint of increased heartburn symptoms, especially if he 
eats certain foods and if he reclines after eating.  There is 
no evidence of findings or veteran reports of dysphagia, 
pyrosis or epigastric or other pain, hematemesis or melena, 
reflux or regurgitation, nausea or vomiting.  A 
contemporaneous radiology report noted normal esophagus and 
gastroesophageal junction, stomach, duodenal bulb and C-loop, 
without mucosal abnormalities or intrinsic or extrinsic 
lesions.  A July 1999 examination duplicated these results.  
The veteran testified at his May 1999 RO hearing that his 
gastroesophageal reflux disorder manifested by regurgitation 
and heartburn after eating, for which he took over-the-
counter medicines.

In consideration of the foregoing, the Board finds that the 
medical evidence does not support a rating higher than 10 
percent for gastroesophageal reflux disorder at any time 
since the RO granted service connection.  To the contrary, 
the medical evidence shows that the only symptoms the veteran 
claims, heartburn and regurgitation, warrant no more than a 
10 percent rating under the only applicable DC.  Under DC 
7346, the next higher 30 percent rating is warranted only 
upon proof of considerable impairment indicated by 
persistently recurring epigastric distress with dysphagia and 
pyrosis, and accompanied by substernal arm or shoulder pain.  
There is no claims file evidence of any of these symptoms.  
Therefore, the Board finds that a rating of no more than 10 
percent for the veteran's gastroesophageal reflux disorder 
was appropriate at the time this disorder was service 
connected and remains so currently.

After consideration of all of the evidence, the Board finds 
that the preponderance of the evidence is against the claims 
for higher evaluations for the veteran's service-connected 
thyroid and gastroesophageal reflux disorders.  The Board 
determines that the preponderance of the evidence is against 
these claims and the benefit of the doubt doctrine is not 
applicable.  38 U.S.C.A. § 5107(b) (West 1991); Gilbert v. 
Derwinski, 1 Vet. App. 49, 57 (1991).


ORDER

Service connection for a kidney/bladder disorder is denied.

Service connection for bilateral lower extremity edema is 
granted.

An evaluation in excess of 10 percent for hypothyroidism is 
denied.

An evaluation in excess of 10 percent for gastroesophageal 
reflux disorder is denied.



		
	WARREN W. RICE, JR.
Veterans Law Judge
	Board of Veterans' Appeals


 

